
	
		I
		112th CONGRESS
		2d Session
		H. R. 3882
		IN THE HOUSE OF REPRESENTATIVES
		
			February 2, 2012
			Mr. Rigell (for
			 himself, Mr. Wittman,
			 Mr. Hurt, Mr. Goodlatte, and Mr. Griffith of Virginia) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To require inclusion of Lease Sale 220 in the proposed
		  Outer Continental Shelf oil and gas leasing program for the 2012–2017 period,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Mid-Atlantic Energy and Jobs Act of
			 2012.
		2.Lease Sale 220
			 and other lease sales in the Mid-Atlantic Planning area
			(a)Inclusion in
			 leasing programsThe Secretary of the Interior shall—
				(1)upon enactment of
			 this Act, revise the proposed Outer Continental Shelf oil and gas leasing
			 program for the 2012–2017 period to include in such program Lease Sale 220 off
			 the coast of Virginia; and
				(2)include the Outer
			 Continental Shelf off the coast of Virginia in the leasing program for each
			 5-year period after the 2012–2017 period.
				(b)Conduct of lease
			 salesAs soon as practicable, but not later than 1 year after the
			 date of enactment of this Act, the Secretary of the Interior shall carry out
			 under section 8 of the Outer Continental Shelf Lands Act (43 U.S.C.
			 1337)—
				(1)Lease Sale 220;
			 and
				(2)lease sales for
			 any other areas of the Outer Continental Shelf that are included in the
			 Mid-Atlantic planning area as a result of the map revision required under
			 section 5.
				3.Protection of
			 military operations
			(a)ProhibitionNo person may engage in any exploration,
			 development, or production of oil or natural gas off the coast of Virginia that
			 would conflict with any military operation, as determined in accordance with
			 the Memorandum of Agreement between the Department of Defense and the
			 Department of the Interior on Mutual Concerns on the Outer Continental Shelf
			 signed July 20, 1983, and any revision or replacement for that agreement that
			 is agreed to by the Secretary of Defense and the Secretary of the Interior
			 after that date but before the date of issuance of the lease under which such
			 exploration, development, or production is conducted.
			(b)Review and
			 updating of MOAThe Secretary
			 of the Interior and the Secretary of Defense shall periodically review and
			 revise such memorandum of agreement to account for new offshore energy
			 production technologies, including those that use wind energy.
			4.Revenue
			 sharing
			(a)In
			 generalNotwithstanding section 9 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1338) and subject to the other provisions of this section,
			 for each applicable fiscal year, the Secretary of the Treasury shall
			 deposit—
				(1)50 percent of any
			 qualified revenues in the general fund of the Treasury; and
				(2)50 percent of any
			 qualified revenues in a special account in the Treasury for use in accordance
			 with subsection (b).
				(b)Disposition of
			 revenues to StateOf the qualified revenues deposited under
			 subsection (a)(2)—
				(1)75 percent shall
			 be disbursed to the Mid-Atlantic State from the administrative planning area of
			 which the qualified revenues were generated, based on the map referred to in
			 section 5 (as revised under that section, except as provided in section 5(b));
			 and
				(2)25 percent shall
			 be used, at the discretion of the Governor of such State—
					(A)for environmental cleanup and restoration
			 purposes within that State; and
					(B)to enhance the
			 ability of the public to access public lands within that State.
					(c)DefinitionsIn
			 this section—
				(1)the term
			 Mid-Atlantic State means each of the States of Delaware, North
			 Carolina, Maryland, and Virginia; and
				(2)the term
			 qualified revenues means bonus bids, rental payments, and
			 royalties received by the United States for leases of areas of the Outer
			 Continental Shelf off the coast of a Mid-Atlantic State for exploration,
			 development, and production of oil and gas or wind power.
				5.OCS
			 administrative planning areas Mid-Atlantic States
			(a)Revision of
			 mapSubject to subsection (b), the Secretary of the Interior,
			 acting through the Bureau of Ocean Energy Management, shall revise the map
			 entitled Atlantic NAD 83 Federal Outer Continental Shelf (OCS)
			 Administrative Boundaries and dated January 2010, to make the best
			 effort to ensure that the northern and southern boundaries of the Outer
			 Continental Shelf administrative planning area of each Mid-Atlantic State
			 extends from the coastal shoreline at the northern and southern borders,
			 respectively, of such State to the outer boundary of the Exclusive Economic
			 Zone.
			(b)LimitationNothing
			 in this section affects any administrative planning area for purposes of Lease
			 Sale 220.
			(c)Definition of
			 Mid-Atlantic StateIn this section, the term Mid-Atlantic
			 State means each of the States of Delaware, North Carolina, Maryland,
			 and Virginia.
			6.Offshore
			 meteorological site testing and monitoring projects
			(a)Offshore
			 meteorological project permitting
				(1)In
			 generalThe Secretary of the Interior shall by regulation require
			 that any applicant seeking to conduct an offshore meteorological site testing
			 and monitoring project on the outer Continental Shelf (as that term is defined
			 in the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.)) must obtain
			 a permit and right of way for the project in accordance with this
			 subsection.
				(2)Permit and
			 right-of-way timeline and conditions
					(A)Deadline for
			 ApprovalThe Secretary shall decide whether to issue a permit and
			 right of way for an offshore meteorological site testing and monitoring project
			 within 30 days after receiving an application.
					(B)Public comment
			 and consultationDuring the period referred to in subparagraph
			 (A), the Secretary shall—
						(i)provide an
			 opportunity for submission of comments by the public; and
						(ii)consult with the
			 Secretary of Defense, the Commandant of the Coast Guard, and the heads of other
			 Federal, State, and local agencies that would be affected by issuance of the
			 permit and right of way.
						(C)Denial of
			 permit; opportunity to remedy deficienciesIf the application is
			 denied, the Secretary shall provide the applicant—
						(i)in
			 writing, clear and comprehensive reasons why the application was not approved
			 and detailed information concerning any deficiencies in the application;
			 and
						(ii)an
			 opportunity to remedy such deficiencies.
						(b)NEPA
			 exclusionSection 102(2)(C) of the National Environmental Policy
			 Act of 1969 (42 U.S.C. 4332(2)(C)) shall not apply with respect to an offshore
			 meteorological site testing and monitoring project.
			(c)Protection of
			 InformationThe information provided to the Secretary of the
			 Interior pursuant to subsection (d)(3) shall be treated by the Secretary as
			 proprietary information and protected against disclosure.
			(d)Definition of an
			 offshore meteorological site testing and monitoring projectIn
			 this section, the term offshore meteorological site testing and
			 monitoring project means a project carried out on or in the waters of
			 the Outer Continental Shelf administered by the Department of the Interior to
			 test or monitor weather (including wind, tidal, current, and solar energy)
			 using towers, buoys, or other temporary ocean infrastructure, that—
				(1)causes—
					(A)less than 1 acre
			 of surface or seafloor disruption at the location of each meteorological tower
			 or other device; and
					(B)not more than 5
			 acres of surface or seafloor disruption within the proposed area affected by
			 for the project (including hazards to navigation);
					(2)is decommissioned
			 not more than 5 years after the date of commencement of the project,
			 including—
					(A)removal of towers,
			 buoys, or other temporary ocean infrastructure from the project site;
			 and
					(B)restoration of the
			 project site to approximately the original condition of the site; and
					(3)provides
			 meteorological information obtained by the project to the Secretary of the
			 Interior.
				
